    4:12-cr-00063-TLW      Date Filed 08/04/21    Entry Number 343      Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

United States of America,                     Crim. No. 4:12-cr-00063

       v.
                                                              Order
Maurice Antwaun McKnight



      This matter is before the Court on Defendant Maurice Antawaun McKnight’s

pro se motion for a sentence reduction under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A)(i). ECF No. 340. For the reasons set forth below, Defendant’s

motion is denied.

                                  BACKGROUND

      On March 27, 2012, Defendant pled guilty to conspiring to distribute 5

kilograms or more of cocaine and 280 grams or more of cocaine base. ECF Nos. 82,

83, 84. During a sentencing hearing held on October 10, 2012, Defendant was

sentenced to 240 months of imprisonment after the Court granted the Government’s

motion to depart from the Guidelines. ECF Nos. 151, 161. On September 24, 2015,

the Court reduced Defendant’s sentence to 192 months of imprisonment pursuant to

Guideline Amendment 782. ECF No. 254. On July 6, 2017, the Court granted the

Government’s motion and reduced Defendant’s sentence to 156 months. ECF Nos.

299, 307. BOP records reflect that his projected release date is August 13, 2022.




                                          1
     4:12-cr-00063-TLW        Date Filed 08/04/21   Entry Number 343    Page 2 of 8




                                    APPLICABLE LAW

      Absent certain exceptions, a court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). One of those exceptions is the

compassionate release statute. That statute provides, in relevant part, as follows:

      [T]he court, . . . upon motion of the defendant . . . , may reduce the term
      of imprisonment . . . after considering the factors set forth in section
      3553(a) . . . , if it finds that—(i) extraordinary and compelling reasons
      warrant such a reduction; . . . and that such a reduction is consistent
      with applicable policy statements issued by the Sentencing Commission
      ....

18 U.S.C. § 3582(c)(1)(A). “A defendant who seeks compassionate release under

§ 3582(c)(1)(A)(i) has the burden of establishing that such relief is warranted.” United

States v. Edwards, 451 F. Supp. 3d 562, 565 (W.D. Va. 2020).

      The Sentencing Commission has issued a policy statement addressing

compassionate release motions—§ 1B1.13. But prior to the passage of the First Step

Act, compassionate release motions could only be filed by the BOP, so § 1B1.13 by its

terms only applies to BOP motions. See United States v. McCoy, 981 F.3d 271, 275–

76 (4th Cir. 2020) (explaining the First Step Act’s changes to the compassionate

release   statute).   There    is   no   corresponding   policy   statement   addressing

compassionate release motions filed by inmates. Thus, in McCoy, the Fourth Circuit

held that, when considering an inmate’s compassionate release motion, § 1B1.13 is

not an “applicable policy statement[].” Id. at 284. But while § 1B1.13 may not directly

apply to an inmate’s motion, “it remains helpful guidance.” Id. at 282 n. 7.

      While § 1B1.13 may provide guidance, it is not an “applicable policy

statement[],” so “district courts are ‘empowered . . . to consider any extraordinary and



                                             2
     4:12-cr-00063-TLW      Date Filed 08/04/21    Entry Number 343     Page 3 of 8




compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284

(quoting United States v. Zullo, 976 F.3d 228, 230 (2d. Cir. 2020)) (emphasis in

original); see also United States v. Kibble, 992 F.3d 326 (4th Cir. 2021). Ultimately,

the determination of whether a case presents extraordinary and compelling reasons

warranting a sentence reduction is a question reserved to the sound discretion of the

district court.

                                     DISCUSSION

       In Defendant’s motion, he states that a sentence reduction is warranted based

on the existence of COVID-19 and his alleged medical condition that makes him

particularly vulnerable to becoming seriously ill if infected. ECF No. 340 at 1.

Specifically, Defendant states that he suffers from asthma and has trouble breathing.

Id. He also notes the difficulty of socially distancing in “two man cells.” Id. He asserts

that these circumstances establish an “extraordinary and compelling reason” that

warrants a sentence reduction. Id. He also notes that he has served 75 percent of his

sentence and has 20 months remaining. Id.

       The Government opposes his motion, arguing that “Defendant has failed to

present ‘extraordinary and compelling reasons’ warranting a sentence reduction” and

that “the § 3553(a) factors counsel against granting the ‘rare’ remedy of a reduction.”

ECF No. 342 at 9-14.       In support of its argument, the Government notes that

Defendant has not provided medical records to verify his alleged condition and

outlines the seriousness of the instant offense and Defendant’s criminal history.

       In considering whether to reduce Defendant’s sentence, the Court has carefully




                                            3
     4:12-cr-00063-TLW      Date Filed 08/04/21   Entry Number 343     Page 4 of 8




reviewed the Presentence Investigation Report (PSR) and has considered the

statutory penalties, the Guidelines range, applicable caselaw and statutory law, all

of the § 3553(a) factors, and his post-sentencing conduct.1 In light of those

considerations, the Court concludes that Defendant has not shown that

“extraordinary and compelling reasons” warrant a reduction or that the § 3553(a)

factors weigh in favor of release. The Court’s reasons for reaching this conclusion

include (1) Defendant’s lack of medical records, (2) the seriousness of the instant

offense, and (4) his criminal history.

      As to the “extraordinary and compelling reason” standard, the Court has

considered all of the circumstances and arguments raised by Defendant and

concludes that he has not established an “extraordinary and compelling reason” that

warrants a sentence reduction. Defendant argues that his asthma, in light of COVID-

19 and his inability to socially distance, warrant a sentence reduction. ECF No 340

at 1. However, Defendant has not provided any medical records to verify his condition

or demonstrate the severity of his condition. The Court acknowledges that

Defendant’s PSR from 2012 states that “[a]ccording to the defendant, he was

diagnosed with asthma at birth and uses an inhaler when needed to treat this

condition.” PSR ¶ 88. But the PSR also states that Defendant had previously used his

inhaler “approximately one year ago,” he was “not under the care of a physician,” and



1  The Court has considered in its analysis all of the issues raised in Defendant’s
filings, including (1) the impact of COVID-19 at his facility; (2) the way that the BOP
is managing the pandemic at its facilities; (3) his asserted medical conditions in light
of COVID-19; (4) and the percentage of his sentence served and the time remaining.



                                           4
     4:12-cr-00063-TLW      Date Filed 08/04/21   Entry Number 343      Page 5 of 8




was “not taking any other prescribed medications.” Id. Without updated medical

records to verify the existence and/or severity of Defendant’s claimed condition, he

has not established an “extraordinary and compelling reason” that warrants a

reduction in sentence.2

      Even if Defendant had established an “extraordinary and compelling reason,”

the Court concludes that his motion would still be denied based on its analysis and

balancing of the § 3553(a) factors. The Court has balanced those factors in light of the

compassionate release issues not in play at the original sentencing. Kibble at 335

(Gregory, C.J., concurring). In conjunction with the § 3553(a) factors, it is appropriate

to highlight the facts of the instant offense and Defendant’s criminal history. The

instant offense conduct is outlined in Paragraphs 9 – 50 of the PSR. The Court will

not restate the facts here but will highlight some of the more egregious details.

Defendant was convicted of a serious drug offense—conspiring to distribute 5

kilograms or more of cocaine and 280 grams or more of cocaine base. He was a

substantial drug dealer who was held accountable for over 54 kilograms of cocaine

and over 21 kilograms of crack. PSR ¶ 50. He also received a two-level enhancement

for possessing a firearm and a knife during his drug dealings. PSR ¶ 74. After the

Court’s review of Defendant’s offense conduct, the Court concludes the “nature and

circumstances of the offense” weigh against release.



2 The Court also notes, as stated in the Government’s brief, that the BOP began
administering COVID-19 vaccines to inmates and staff in January 2021. According
to BOP records, approximately 205,887 doses have been administered as of August 4,
2021. Specifically, Elkton FCI (Defendant’s facility) has fully inoculated 209 staff
members and 1,105 inmates.

                                           5
     4:12-cr-00063-TLW     Date Filed 08/04/21   Entry Number 343     Page 6 of 8




      Prior to committing the instant offense, Defendant had a lengthy and extensive

criminal history: (1) simple assault and battery (2001); (2) crossing guard lines with

drugs (2002) (entered the guard lines at a state correctional institution with

marijuana); (3) driving under the influence of alcohol (2004); and (4) several drug

possession convictions. PSR ¶¶ 57-61. Defendant also committed the instant offense

while on probation for possession of marijuana and for crossing guard lines with

drugs. PSR ¶ 66. Defendant’s criminal history demonstrates his disrespect for the

law, his disregard for the safety of others, and his propensity to engage in criminal

conduct. After a review of Defendant’s prior convictions and noncompliance with

probation, the Court concludes that the “history and characteristics of the defendant”

also weigh against release.

      In light of the Court’s review of Defendant’s instant offense conduct and

criminal history, the Court also concludes that §§ 3553(a)(2)(A)-(C) weigh against

release. In sum, Defendant was convicted of a serious drug distribution offense. He

was a substantial, armed, drug dealer who was held accountable for kilogram

quantities of both crack and cocaine. At the time he committed the instant offense,

he had several prior convictions for other serious conduct, and was serving a

probationary sentence when he committed the instant offense. Defendant’s conduct,

both during the instant offense and in the past, demonstrates that his sentence was

necessary to reflect the seriousness of the offense, to promote respect for the law, to

provide just punishment, to afford adequate deterrence, and to protect the public from

further crimes of the defendant. Therefore, the Court concludes that these factors




                                          6
     4:12-cr-00063-TLW     Date Filed 08/04/21   Entry Number 343     Page 7 of 8




also weigh against release.

      As to §§ 3553(a)(3)-(4)—the kinds of sentences available and the sentencing

range established for the offense—the Court notes that it imposed a sentence below

the Guideline range after granting the Government’s motion to depart from the

Guidelines. ECF No. 151. The Government filed a 5K1.1 motion seeking a reduction

based on cooperation. ECF No. 150. After granting the Government’s motion, the

Court imposed a sentence below the PSR Guideline range. ECF No. 161. Then,

pursuant to United States Sentencing Guideline Amendment 782 providing for a

sentence reduction, Defendant was sentenced to 192 months. ECF No. 254. In July

2017, Defendant’s sentence was reduced to 156 months after the Court granted the

Government’s Rule 35(b) motion regarding a second reduction based on cooperation.

ECF Nos. 299, 307. After the Court’s review of the applicable Guidelines, the

sentences imposed, and the subsequent reductions, the Court concludes that these

factors also weigh against release.

      The Court acknowledges that Defendant has served a majority of his sentence

and has approximately one year until his projected release date. But that

consideration, in light of the factors outlined above, does not warrant a reduction or

release. The Court’s § 3553(a) analysis counsels that Defendant must serve the

remainder of the sentence imposed.

      Because Defendant failed to establish an “extraordinary and compelling

reason” warranting a reduction, and in light of the seriousness of the instant offense,

the Court concludes that a reduction in sentence is not appropriate. Accordingly, his




                                          7
    4:12-cr-00063-TLW      Date Filed 08/04/21   Entry Number 343    Page 8 of 8




compassionate release motion, ECF No. 340, is DENIED. 3 4

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 4, 2021
Columbia, South Carolina




3To the extent he seeks an order directing the BOP to grant him an early release to
home confinement pursuant to the CARES Act, Pub. L. No. 116-136, § 12003(b)(2),
134 Stat. 281, 516 (2020), the Court does not have discretion to issue such an order.
See, e.g., United States v. Hendrix, No. 1:10-cr-00067-MR-WCM-2, 2020 WL 2319698,
at *1 (W.D.N.C. May 11, 2020) (“The discretion to release a prisoner to home
confinement lies solely with the Attorney General. The legislation recently passed by
Congress to address the COVID-19 pandemic does not alter this.” (citations omitted)).

4The Court has given careful and full consideration to the Fourth Circuit’s recent per
curiam opinion in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including the
concurring opinions, and has applied those standards in considering this motion. It
has also reviewed the Fourth Circuit’s recent decision in United States v. High, 2021
WL 1823280 (4th Cir. May 7, 2021) and has similarly applied those standards.

                                          8
